Citation Nr: 1530403	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-30 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 18, 1954 to February 2, 1955, and from September 1955 to March 1959.  The Veteran is deceased and the appellant is his surviving spouse.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an August 2010 decision of the Department of Veterans Affairs (VA) Pension Management Center.  In evaluating this case, the Board has also reviewed the Veterans Benefits Management System (VBMS) and the "Virtual VA" system to ensure a complete assessment of the evidence. 

The appellant testified before the undersigned in a May 2015 video conference Board hearing, the transcript of which is included in VBMS.


FINDINGS OF FACT

1.  The Veteran had verified active military service from December 18, 1954 to February 2, 1955, and from September 1955 to March 1959.

2.  The Veteran's service does not qualify the appellant for death pension benefits.



CONCLUSION OF LAW

The criteria for basic eligibility for VA death pension benefits have not been met. 38 U.S.C.A. §§ 101, 1501, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As will be explained below, there is no legal basis upon which the nonservice-connected death pension benefits may be awarded and the appellant's claim must, regrettably, be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).

Death Pension Benefits-Laws and Analysis

Death pension is a benefit payable to a veteran's surviving spouse because of the veteran's nonservice-connected death.  Basic entitlement exists if (i) the veteran served for ninety days or more during a period or periods of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability based on wartime service; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. § 3.3. 

Eligibility for nonservice-connected disability pension is first dependent upon the Veteran meeting threshold service requirements of 38 U.S.C.A. § 1521 . Under that section, a veteran meets the necessary service requirements if he or she served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j) ; 38 C.F.R. § 3.3(a) .

The term "period of war" is currently defined by statute to mean the Spanish-American War (from April 21, 1898 to July 4, 1902), the Mexican Border Period (from May 9, 1916 to April 5, 1917), World War I (April 6, 1917 to November 11, 1918), World War II (December 7, 1941 to December 31, 1946), the Korean Conflict (June 27, 1950 to January 31, 1955), the Vietnam Era (February 28, 1961 to May 7, 1975, for Veterans serving in Vietnam, and from August 5, 1964 to May 7, 1975, for all other cases), and the Persian Gulf War (from August 2, 1990 and ending on a date yet to be prescribed).  38 U.S.C.A. § 101; 38 C.F.R. § 3.2.

In this case, the Veteran's DD Forms 214 indicate that he served on active duty from December 18, 1954 to February 2, 1955, and from September 1955 to March 1959. Although the Veteran's first period of service (i.e., from December 18, 1954 to February 2, 1955) was during the Korean Conflict, the Veteran only served 46 days, and not 90 days or more, during this period of war.  Further, the Veteran's second period of active duty (i.e., from September 1955 to March 1959) is subsequent to the Korean Conflict and prior to the Vietnam Era.  As such, the Veteran did not serve for 90 days or more during a period of war.  Findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  See Venturella v. Gober, 10 Vet. App. 340 (1997); see also Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Board acknowledges the testimony provided by the appellant that the Veteran was discharged by no fault of his own during his first period of service for being too young and that he would have continued the full 90 days.  Further, the appellant also contends that the Veteran's first period of service constitutes wartime service and his second period of service fulfills the 90 day requirement.  However, the Veteran's discharge from service due to his age is not an exception to the basic death pension requirements.  Further, the law is clear that the Veteran must serve a full period of at least 90 days during a period of war in order for his spouse to qualify for death pension benefits.  

At the hearing, the appellant's representative quoted from a 2014 federal benefits book, that the appellant indicated that she was provided, which indicated that, generally, a veteran must have at least 90 days of active duty service with at least one day during VA recognized wartime service.   The representative and the appellant argued, as noted above, that essentially the Veteran's first period of service constitutes wartime service and his second period of service fulfills the 90 day requirement.  To the extent the appellant argues that the VA supplied her with misinformation upon which she relied, such as a VA federal benefits book, any contention that VA in fact misinformed the appellant fails as a matter of law.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994); see also Office of Personnel Management v. Richmond, 496 U.S. 414 (1990) (payment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

The Board is bound by the law in this matter, and the pertinent statutes and regulations are clear that entitlement to the pension benefits sought requires, at a minimum, that the Veteran serve for 90 days or more during a period of war.  As discussed above, the Veteran only had 46 days of active duty during the Korean Conflict.  Consequently, the appellant is ineligible for nonservice-connected death pension benefits.  Where, as here, the qualifications for death pension benefits are not met, the claim must be denied because of lack of entitlement under the law. Sabonis, 6 Vet. App. 426.


ORDER

Entitlement to nonservice-connected death pension benefits is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


